Citation Nr: 0434376	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  01-02 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than February 
28, 2000, for the award of a total rating for compensation 
based upon individual unemployability.

2.  Entitlement to an effective date earlier than February 
28, 2000, for the award of a 20 percent evaluation for left 
knee post-traumatic arthritis.

3.  Entitlement to an effective date earlier than February 
28, 2000, for the award of a 20 percent evaluation for right 
knee post-traumatic arthritis.

4.  Entitlement to an initial evaluation in excess of 
40 percent for residuals of a stroke.

5.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to April 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted a total rating for compensation based 
upon individual unemployability, effective February 28, 2000.

The veteran relocated to a different area in Texas and 
jurisdiction of his claim was assumed by the RO in Waco, 
Texas.

The Board notes that the RO has not included the issues of 
entitlement to an earlier effective date for the award of the 
20 percent evaluation for the right and left knee post-
traumatic arthritis disabilities; however, based upon the 
veteran's notice of disagreement, it is clear that he was 
contesting both the effective date assigned for the total 
rating for compensation based upon individual unemployability 
and the effective date assigned for the service-connected 
right and left knees.  Thus, the Board has included these 
issues as being on appeal.  

The issues of entitlement to an initial evaluation in excess 
of 40 percent for residuals of a stroke and entitlement to an 
evaluation in excess of 10 percent for hypertension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  On September 29, 1999, the veteran submitted a letter, 
stating that he was seeking an increased evaluation for his 
"thrombosis" and that he could not walk without assistance 
and was unable to care for his daily needs.

2.  There was no informal claim, formal claim, or written 
intent to file a claim for increased benefits prior to 
September 29, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 29, 1999, 
for the award of a total rating for compensation based upon 
individual unemployability have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110, 7105 (West 2002); 38 C.F.R. 
§ 3.400 (2004).

2.  The criteria for an effective date of September 29, 1999, 
for the award of a 20 percent evaluation for left knee post-
traumatic arthritis and a 20 percent evaluation for right 
knee post-traumatic arthritis have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110, 7105 (West 2002); 38 C.F.R. 
§ 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
claimant and the representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that the August 
2003 letter, the January 2001 statement of the case, and the 
August 2001 and July 2004 supplemental statements of the sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as the 
VCAA letter from August 2003, explained the evidence needed 
to establish an earlier effective date, what evidence was of 
record regarding his claims, and also requested that the 
veteran submit VA Form 21-4142, Authorization for Release of 
Information, to help obtain additional medical records which 
would substantiate his claims.  The letter also described 
what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO also supplied the veteran with the applicable 
regulations addressing earlier effective dates in the January 
2001 statement of the case.  The basic elements for 
establishing an earlier effective date have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  In the August 2003 
letter, the RO asked that the veteran submit any additional 
information or evidence that he believed would support his 
claims.  The VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the veteran.  In 
connection with this appeal, the veteran has not claimed 
having been treated by any private physician or private 
facility.  There are VA medical records, dated from 1994 to 
2003 in the claims file.  The veteran has not indicated the 
existence of any additional records that would aid in 
substantiating the claims.  Additionally, VA provided the 
veteran with an examination in connection with his claims for 
service connection and increased ratings.  The RO has not 
provided an examination in connection with the earlier 
effective date because an examination would not assist the 
veteran in obtaining an earlier effective date, when it has 
been granted based upon the date of claim.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claims.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The veteran asserts that he warrants an earlier effective 
date for the award of a total rating for compensation based 
upon individual unemployability.  He states that he has been 
totally disabled as of 1991, but that the effective date 
should be as of 1994.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for increase (which includes a claim 
for a total rating for compensation based upon individual 
unemployability) shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. 
3.400.  An effective date for a claim for increase may be 
granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred 
within one year from the date of claim; otherwise, the 
effective date is the date of receipt of claim.  38 U.S.C.A. 
§§ 5110(a) and (b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) 
(2004); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2004).  Total disability ratings for compensation may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident, or affecting a single body system, such as 
orthopedic, will be considered as one disability.  Id.  

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably raised claim for a 
total rating based on individual unemployability, and VA is 
required to adjudicate that claim.  Norris v. West, 12 Vet. 
App. 413, 418 (1999); see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Once veteran submits evidence of 
medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability). 

The record reflects that on September 29, 1999, the RO 
received a VA Form 21-4138, Statement in Support of Claim, 
from the veteran, wherein he requested an increased 
evaluation for the service-connected hypertension and for 
"thrombosis."  He added that he could not walk without 
assistance and was unable to care for his daily needs.  At 
that time, the veteran was service connected for the 
following disabilities at the following percentages:

Hypertension 			10 percent
Residuals of a stroke		10 percent
Left knee impairment 		  0 percent 
Right knee impairment 		  0 percent 
High frequency hearing loss 	  0 percent 

The veteran was provided with VA examinations on February 28, 
2000.  In one of the examination reports, the examiner 
provided the following discussion:

This veteran's current restriction due to 
his knee problem is[,] in part[,] due to 
the trauma he sustained while on active 
duty.  It is also related to the changed 
gait pattern that he has as a result of 
his cerebellar ataxia.  Reviewing his 
service medical records[,] it is clear 
that he had hypertension diagnosed and 
treated while he was in the military and 
it is also clear from reviewing his 
records that the cerebellar stroke which 
he incurred as a direct result of the 
hypertension[,] which was treated while 
he was on active duty.  The combination 
of cerebellar ataxia as a result of a 
cerebellar stroke and bilateral knee 
dysfunction makes this veteran 
unemployable in the opinion of this 
examiner.

Following this examination, the RO increased the right and 
left lower extremities disabilities from 0 percent to 
20 percent, effective February 28, 2000, and increased the 
status post cerebrovascular accident to 40 percent, effective 
August 10, 1994, and granted a total rating for compensation 
based upon individual unemployability, effective February 28, 
2000.  Therefore, at that time, the veteran was service 
connected for the following disabilities at the following 
percentages:

Hypertension 			10 percent
Residuals of a stroke		40 percent
Left knee impairment 		20 percent 
Right knee impairment 		20 percent 
High frequency hearing loss 	  0 percent 

The veteran has asserted that he warrants an effective date 
of August 10, 1994, for the grant of a total rating for 
compensation based upon individual unemployability.  He and 
his brother provided testimony at a July 2001 hearing before 
a Decision Review Officer.  They stated that the veteran had 
been totally cared for and totally unemployable since 1991, 
but felt that the medical evidence provided a basis to grant 
an effective date going back to August 19, 1994.  

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the award of an effective 
date of September 29, 1999, for the award of a total rating 
for compensation based upon individual unemployability and 
for the award of the 20 percent evaluations for each of the 
veteran's lower extremities.  The reasons follow.

The veteran filed a claim for an increased evaluation for his 
lower extremities on September 29, 1999.  The February 28, 
2000, VA examination report confirmed the veteran's September 
1999 allegations that his lower extremities had worsened.  
Thus, September 29, 1999, is the date of the veteran's claim, 
and the increased evaluations should have been granted as of 
that date.  Accordingly the 20 percent evaluations for the 
right and left knees is granted as of September 29, 1999.

Also in that September 29, 1999, statement the veteran 
claimed he was unable to care for his daily needs.  VA will 
construe claims liberally, and the Board finds that such 
statement by the veteran was an informal claim for a total 
rating for compensation based upon individual 
unemployability.  Now that the Board has determined that the 
20 percent evaluations for the right and left knee 
impairments is warranted as of September 29, 1999, it notes 
that the veteran now meets the schedular criteria for a total 
rating for compensation based upon individual unemployability 
as of that date as well.  See 38 C.F.R. § 4.16(a) (2004).  
Therefore, this is the basis upon which the Board finds the 
veteran warrants an effective date of September 29, 1999, for 
the grant of a total rating for compensation based upon 
individual unemployability.  Accordingly, a total rating for 
compensation based upon individual unemployability is granted 
as of that date.  

The Board has thoroughly reviewed the evidence of record to 
see if an earlier effective date can be granted for the total 
rating for compensation based upon individual unemployability 
and finds that the preponderance of the evidence is against 
an earlier effective date.  The veteran has alleged that he 
should be granted individual unemployability as of August 10, 
1994.  The RO was correct in granting an effective date of 
August 10, 1994, the date of the VA examination, for the 
award of service connection for residuals of a stroke, as a 
VA medical record had established that this disability was 
related to the veteran's service-connected hypertension.  See 
38 C.F.R. § 3.157(b) (2004).  

As of August 10, 1994, the veteran had a combined evaluation 
of 50 percent.  The Board does not find that an informal 
claim for entitlement to a total rating for compensation 
based upon individual unemployability was shown at that time.  
First, the veteran did not meet the schedular criteria for 
individual unemployability.  See Norris, 12 Vet. App. at 418.  
Second, the August 10, 1994, examination report did not 
constitute an informal claim for a total rating for 
compensation based upon individual unemployability.  
Specifically, in the August 1994 VA examination report, the 
veteran reported that since being discharged from service, he 
had worked as a security guard until 1988, when the plant was 
closed.  The examiner then stated, "He did not have gainful 
employment since then."  The examination report indicates 
that the veteran had stopped working because the plant had 
closed.  There is no allegation in that report that the 
veteran had stopped working due to a service-connected 
disability or multiple service-connected disabilities, even 
if the examination report is liberally construed.  
Accordingly, the Board finds that the August 1994 examination 
report was not an informal claim for a total rating for 
compensation based upon individual unemployability and does 
not constitute a basis to grant an earlier effective date for 
a total rating for compensation based upon individual 
unemployability. 

The Board has carefully reviewed the evidence in the interim 
between the August 1994 examination report and the September 
1999 statement from the veteran and finds that there was no 
informal claim for a total rating for compensation based upon 
individual unemployability submitted during that time frame.  
In fact, there is essentially no evidence in the claims file 
dated between 1994 and 1999 upon which to base an earlier 
effective date.  In order to be granted an effective date 
earlier than September 29, 1999, which has been determined to 
be the date of receipt of claim, it must be factually 
ascertainable that an increase in disability had occurred 
within one year of September 29, 1999; thus, September 1998.  
There are no VA treatment records, dated between September 
1998 and September 1999, or any other records, which address 
the veteran's service-connected disabilities or his inability 
to work to establish that the veteran was not employable due 
to service-connected disabilities.  Thus, there is no factual 
basis upon which to premise the grant of an effective date 
earlier than September 29, 1999.  The Board finds that the 
proper effective date for the award of a total rating for 
compensation based upon individual unemployability is 
September 29, 1999.  

The Board notes that VA must review all the evidence of 
record (not just evidence not previously considered) to 
determine the proper effective date.  See Hazan v. Gober, 10 
Vet. App. 511, 518 (1997).  However, the Court and VA's 
General Counsel have interpreted the provisions of 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 as meaning that if the 
increase occurred (again, which includes individual 
unemployability) within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase (individual 
unemployability) occurred more than one year prior to the 
claim, the increase is effective the date of claim.  If the 
increase occurred after the date of claim, the effective date 
is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).  There is no provision for assigning 
an effective date prior to date of claim when there is no 
evidence that can support an ascertainable degree of 
impairment within one year prior to date of claim.  Granting 
an automatic retroactive effective date would render the 
words of this statute meaningless.  The statute is clear and 
unambiguous.  If an increase in disability is shown within 
one year prior to date of claim, whether formal or informal, 
then the effective date can be earlier than the date of 
claim.  See 38 U.S.C.A. 5110(b)(2).  However, if an increase 
in disability cannot be factually ascertainable within one 
year prior to date of claim, then the effective date is the 
date of claim.  See 38 U.S.C.A. 5110(a).  Accordingly, an 
effective date earlier than September 29, 1999, for a total 
rating for compensation based upon individual unemployability 
is legally precluded.  Regrettably, there is no statute or 
regulation that would allow an earlier effective date.  

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date of September 29, 1999, for a 
total rating for compensation based upon individual 
unemployability is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.




REMAND

The record reflects that in a May 1999 rating decision, the 
RO granted service connection for residuals of a stroke and 
assigned a 10 percent evaluation and continued the 10 percent 
evaluation for hypertension.  In a VA Form 21-4138, Statement 
in Support of Claim, received on September 29, 1999, the 
veteran stated, "I disagree with your decision to grant me a 
10% rating and to continue my 10% rating."  The Board finds 
that such statement constitutes a notice of disagreement 
regarding the 10 percent evaluation that the RO assigned to 
the service-connected residuals of a stroke and the 
continuance of the 10 percent evaluation for hypertension.  
The RO has not issued a statement of the case addressing 
these two claims.  Thus, the issues of entitlement to an 
initial evaluation in excess of 40 percent for residuals of a 
stroke and entitlement to an evaluation in excess of 
10 percent for hypertension must be remanded for issuance of 
a statement of the case .  The Board is aware that the RO 
subsequently granted a 40 percent evaluation for residuals of 
a stroke; however, the 40 percent evaluation is not the 
maximum evaluation allowed, and thus the claim remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in controversy where less than the maximum available 
benefit is awarded).

Accordingly, the case is hereby REMANDED for the following 
action: 

The veteran should also be furnished with 
a statement of the case as to the claims 
for entitlement to an initial evaluation 
in excess of 40 percent for residuals of 
a stroke and entitlement to an evaluation 
in excess of 10 percent for hypertension.  
The statement of the case should include 
all relevant law and regulations 
pertaining to the claim.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
See 38 C.F.R. § 20.302(b) (2004).  If the 
veteran so desires, he must also be 
provided an opportunity for a hearing on 
this issue.  Thereafter, if an appeal has 
been perfected, it should be returned to 
the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



